 


114 HR 2800 IH: Pregnancy Discrimination Amendment Act
U.S. House of Representatives
2015-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2800 
IN THE HOUSE OF REPRESENTATIVES 
 
June 17, 2015 
Mr. Walberg (for himself, Mrs. Noem, Mr. Smith of New Jersey, and Ms. Jenkins of Kansas) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To amend the Civil Rights Act of 1964 to provide protections against pregnancy discrimination in the workplace, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Pregnancy Discrimination Amendment Act. 2.Protections against pregnancy discrimination in the workplaceSection 701(k) of the Civil Rights Act of 1964 (42 U.S.C. 2000e(k)) is amended— 
(1)in the first sentence, by striking as other persons not so affected but similar in their ability and inserting as any other applicants for employment with, or employees employed by, the same employer, in work that is performed under similar working conditions, who are not so affected but similar in their temporary ability; and (2)by inserting after the first sentence the following: This subsection shall not permit any labor organization, or agent of such labor organization, representing employees of an employer having employees subject to any provision of this title, directly or through any collective bargaining agreement (agreed to by the labor organization, or agent of such labor organization, and such employer), to cause or attempt to cause such employer to commit an unlawful employment practice against an employee in violation of this subsection.. 
 
